October 10, 2013




                                    JUDGMENT

                       The Fourteenth Court of Appeals
        WILLIAM FITZMAURICE, DOROTHY FITZMAURICE, GREGORY
             BRUMBAUGH, AND KAREN MCCLURE, Appellants

NO. 14-12-01121-CV                       V.

                          HARVELLA JONES, Appellee
                              ____________________
       This cause, an appeal from the judgment in favor of appellee, HARVELLA
JONES, signed December 6, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

       We order appellee, HARVELLA JONES, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.